PER CURIAM.
Under Pressley v. Wainwright, 367 So.2d 222 (Fla. 1979), we belatedly accepted jurisdiction in this cause because of the express conflict contained in the Fifth District Court of Appeal opinion reported at 383 So.2d 928 (Fla. 5th DCA 1980). We resolved the conflict in Butterworth v. Fluellen, 389 So.2d 968 (Fla. 1980), decided subsequent to the district court opinion. The petition for review is therefore discharged.
No motion for rehearing will be entertained.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ENGLAND, ALDERMAN and McDONALD, JJ., concur.